Title: To George Washington from Brigadier General James Clinton, 13 June 1780
From: Clinton, James
To: Washington, George



Sir,
Albany June 13th 1780

This day I have been honoured with your Excellency’s Favour of the 10th instant inclosed in one from the Governor, in Consequence of which I have dispatched Orders to the Officers commanding the different Regiments of my Brigade, directing them to march with all possible Expedition to this Place; but as the nighest Regiment is distant

from Albany three days March, and the procuring Waggons immediately will probably be attended with Difficulty, it will necessarily detain me longer than I coud wish.
I had the Honor to inform your Excellency in a Letter of the 11th inst. of the Disposition I had made of the Troops conformable to the Governor’s Direction, which I flatter myself you have received by this time, and which will account for the Delay occasioned by unavoidable Circumstances—I hope however your Excellency will rest assured that every Exertion shall be made to expedite the Movement of the Troops to their Destination. I have the Honor to be with Sentiments of perfect respect Your Exys most Hube Servt

James Clinton

